Filed 4/5/16 P. v. Legg CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C079586

         v.                                                                     (Super. Ct. No. SF128450A)

ROBERT HENRY LEGG,

                   Defendant and Appellant.




         Appointed counsel for defendant Robert Henry Legg asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436.) Finding no arguable error that would result in a disposition more
favorable to defendant, we will affirm the judgment.




                                                             1
                                              I
        Grocery store security officer Inness Braxton saw defendant enter a grocery store
on July 13, 2014, put three 30-packs of beer into a shopping cart, and leave the store
without paying for the beer. Defendant fled when Braxton confronted him, but Braxton
and two of the store’s employees chased defendant, tackled him, and detained him until
the police arrived.
        The People charged defendant with petty theft with two prior convictions (Pen.
Code, § 666)1 and further alleged that defendant was required to register as a sex offender
(§ 290) and that he served two prior prison terms (§ 667.5, subd. (b)). The criminal
proceedings were suspended to determine defendant’s competency, but in February 2015
defendant was found competent and the trial court reinstated the criminal proceedings
pursuant to sections 1368 and 1369.
        Defendant pleaded no contest to committing petty theft with priors. Consistent
with the plea agreement, the trial court dismissed the prior prison term allegations,
sentenced defendant to two years in state prison on the petty theft conviction, awarded
16 days of presentence credit, and ordered him to pay various fines and fees.
                                              II
        Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (People v. Wende, supra, 25 Cal. 3d 436.) Defendant was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing the
opening brief. More than 30 days elapsed and we received no communication from
defendant.




1   Undesignated statutory references are to the Penal Code.

                                              2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                      /S/
                                                 Mauro, J.


We concur:



      /S/
Raye, P. J.



      /S/
Butz, J.




                                            3